Case 2:17-cv-11266-DPH-RSW ECF No. 82 filed 05/15/20        PageID.2200    Page 1 of 6




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION



 MARIO MADRID,

       Plaintiff,                                   Case No. 17-11266
                                                    Honorable Denise Page Hood
 v.

 GLENN KING, et al.,

      Defendants.
 _________________________________/

      ORDER ACCEPTING AND ADOPTING THE REPORT AND
                RECOMMENDATION (ECF No. 79)
                            and
   GRANTING OLMSTEAD’S MOTION FOR SUMMARY JUDGMENT
                        (ECF No. 67)
                            and
  DENYING KING’S MOTION FOR SUMMARY JUDGMENT (ECF No. 69)

 I.    INTRODUCTION/BACKGROUND

       This is a prisoner civil rights case under 42 U.S.C. § 1983. Plaintiff Mario

 Madrid, a former inmate with the Michigan Department of Corrections (MDOC), filed

 a complaint alleging violations of his First and Eighth Amendment rights by

 defendants Mark Holey (Holey), Cindy Olmstead (Olmstead), and MDOC employee

 Glenn King (King). The matter was referred to Magistrate Judge R. Steven Whalen

 for pretrial proceedings. (ECF No. 2). Holey and Olmstead filed a motion to dismiss.
Case 2:17-cv-11266-DPH-RSW ECF No. 82 filed 05/15/20        PageID.2201     Page 2 of 6




 (ECF No. 7). The Magistrate Judge issued a Report and Recommendation (R&R),

 recommending that the motion be granted in part. (ECF No. 22). The Court adopted

 the R&R, dismissed all claims against Holey, and dismissed Plaintiff’s Eighth

 Amendment claim against Olmstead. (ECF No. 29). Olmstead and King then filed

 separate motions for summary judgment. (ECF Nos. 67, 69). On February 28, 2020,

 the Magistrate Judge issued an R&R, recommending that Olmstead’s motion be

 granted, and King’s motion be denied. (ECF No. 79). On March 16, 2020, Plaintiff

 filed Objections to the R&R (ECF No. 80).

 II.   STANDARD OF REVIEW

       The standard of review by the district court when examining a Report and

 Recommendation is set forth in 28 U.S.C.§ 636. This Court “shall make a de novo

 determination of those portions of the report or the specified proposed findings or

 recommendations to which an objection is made.” 28 U.S.C. § 636(B)(1)(c). The

 Court “may accept, reject or modify, in whole or in part, the findings or

 recommendations made by the Magistrate.” Id. In order to preserve the right to appeal

 the Magistrate Judge’s recommendation, a party must file objections to the Report and

 Recommendation within fourteen (14) days of service of the Report and

 Recommendation. Fed. R. Civ. P 72(b)(2). Failure to file specific objections

 constitutes a waiver of any further right of appeal. Thomas v. Arn, 474 U.S. 140


                                          2
Case 2:17-cv-11266-DPH-RSW ECF No. 82 filed 05/15/20           PageID.2202    Page 3 of 6




 (1985); Howard v. Secretary of Health and Human Servs., 932 F2d 505 (6th Cir.

 1991); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

 III.   ANALYSIS

        As an initial matter, because King has not objected to the R&R, he has waived

 his right to further review. The Court, however, has reviewed the R&R and agrees

 with the Magistrate Judge that King is not entitled to summary judgment in his favor

 on Plaintiff’s First Amendment retaliation claim.

        Plaintiff raises seven objections to the R&R with respect to his First

 Amendment retaliation claim against Olmstead. None of them carry the day. The

 objections are discussed in turn below.

        Plaintiff first says that the Magistrate Judge did not “conduct a complete

 analysis” of his claims because the Magistrate Judge did not cite to all of Plaintiff’s

 documents. There is no requirement that the Magistrate Judge cite to all of the

 documents in the record. This is not a sufficient objection to the R&R.

        Second, Plaintiff says that the Magistrate Judge did not apply the proper legal

 standard for protected conduct. Not so. The Magistrate Judge cited the proper legal

 standard and correctly applied it to conclude that Plaintiff failed to meet his burden

 of showing that Olmstead violated his First Amendment rights.

        Third, Plaintiff says that the Magistrate Judge erred in concluding that Olmstead


                                            3
Case 2:17-cv-11266-DPH-RSW ECF No. 82 filed 05/15/20          PageID.2203    Page 4 of 6




 did not take any adverse action against Plaintiff. Plaintiff says that Olmstead had an

 ability to place “a hold” on him to prevent his transfer. The Magistrate Judge

 discussed Olmstead’s ability to place “a hold” on Plaintiff in the context of whether

 Olmstead was a state actor, not whether Plaintiff suffered an adverse action. In any

 event, even if placing “a hold” is considered to be an adverse action, Plaintiff’s

 retaliation claim still fails because there is no evidence that Olmstead’s actions were

 taken with any retaliatory purpose.

       In Plaintiff’s fourth and fifth objections, he agues that the Magistrate Judge

 erred in “weighing the evidence” and in particular failed to consider Olmstead’s

 actions of writing a negative work evaluation and misconduct report against him.

 These objections simply demonstrate Plaintiff’s disagreement with the Magistrate

 Judge’s analysis. The Magistrate Judge correctly concluded that the record showed

 that Olmstead’s actions were not motivated by “anything other than a good faith belief

 that Plaintiff had violated . . . [the] zero tolerance policy.”        (ECF No. 79,

 PageID.2123).

       In his sixth objection, Plaintiff suggests that the Magistrate Judge did not read

 or consider Plaintiff’s response to Olmstead’s motion for summary judgment. This

 objection is not well-taken. The Magistrate Judge discussed Plaintiff’s arguments and

 evidence presented in his response in detail. The Magistrate Judge in particular cited


                                           4
Case 2:17-cv-11266-DPH-RSW ECF No. 82 filed 05/15/20        PageID.2204     Page 5 of 6




 Plaintiff’s affidavit which was attached to his response.        See ECF No. 79,

 PageID.2122.

       In Plaintiff’s seventh and final objection, he argues that the Magistrate Judge

 erred in concluding that because Plaintiff failed to show that Olmstead violated his

 constitutional rights, it was not necessary to consider whether her actions were

 reasonable or whether the right in question was clearly established. The Magistrate

 Judge’s conclusion is a correct application of the law of qualified immunity. If no

 constitutional violation is established, then there is no need to engage in further

 qualified immunity analysis.

 IV.   CONCLUSION

       For the reasons set forth above,

       IT IS ORDERED that Magistrate Judge R. Steven Whalen’s Report and

 Recommendation (ECF No. 79) is ACCEPTED AND ADOPTED as this Court’s

 findings of fact and conclusions of law. Plaintiff’s Objections are overruled.

       IT IS FURTHER ORDERED that Olmstead’s Motion for Summary Judgment

 (ECF No. 67) is GRANTED. Defendant Cindy Olmstead is DISMISSED from this

 action with prejudice.

       IT IS FURTHER ORDERED that King’s Motion for Summary Judgment (ECF

 No. 69) is DENIED. Defendant Glenn King remains as a defendant on Plaintiff’s


                                          5
Case 2:17-cv-11266-DPH-RSW ECF No. 82 filed 05/15/20        PageID.2205    Page 6 of 6




 First Amendment retaliation claim only.

       IT IS FURTHER ORDERED that Defendant Mark Holey is DISMISSED with

 prejudice. (See, Order, ECF No. 29)


                                               s/Denise Page Hood
                                               DENISE PAGE HOOD
                                               Chief United States District Judge

 DATED: May 15, 2020




                                           6
